DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on April 22nd, 2020. Claims 1-7 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority to Japanese Application No. JP2017-206985, filed on October 26th, 2017.  

Claim Objections
Claim 1 is objected to because of the following informalities:
The recitation “estimates a staying facility at which a target mobile body which is a mobile body as an estimation target is staying” is phrased in an unconventional manner and makes the limitation difficult to read.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are: 
“receiving unit that” in claim 1.
“map unit that” in claim 1.
“staying-facility estimating unit that” in claim 1.
“movement-correlation calculating unit that” in claim 1.
“facility recommending unit” in claim 1.
“traffic information acquisition unit” in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to claim 4, claim element “traffic information acquisition unit” is a limitation that invokes 35 U.S.C. 112(f), sixth paragraph. However the written description fails to disclose the corresponding structure, material, or acts for the claimed traffic information acquisition function. Examiner notes that Applicant discloses an information update unit as a functional block of the control unit (See at least Pg. 30, lines 7-10 and Fig. 4 of Applicant’s Specification). However, Examiner is unable to find the corresponding structure in the Specification for the claimed traffic information acquisition unit. It is unclear if the traffic information acquisition unit is a part of the control unit or a separate component of the visiting-facility recommending device. Therefore, claim 4, is rejected under 35 U.S.C. 112(a), first paragraph.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As to claim 3, the recitation “estimates a facility that is the destination of the target mobile body as the staying facility on the basis of the received information of the destination of the target mobile body” is vague and indefinite. Examiner notes that in independent claim 1, Applicant claims estimating a staying facility at which a target mobile body is staying. It is unclear how the destination of the target mobile body can also act as the staying facility, as claimed in claim 3, if the mobile body is already estimated to be located at the staying facility. Therefore, claim 3, is rejected under 35 U.S.C. 112(b), first paragraph.
 
As to claim 4, claim element “traffic information acquisition unit” is a limitation that invokes 35 U.S.C. 112(f), sixth paragraph. However the written description fails to disclose the corresponding structure, material, or acts for the claimed traffic information acquisition function. Examiner notes that Applicant discloses an information update unit as a functional block of the control unit (See at least Pg. 30, lines 7-10 and Fig. 4 of Applicant’s Specification). However, Examiner is unable to find the corresponding structure in the Specification for the claimed traffic information acquisition unit. It is unclear if the traffic information acquisition unit is a part of the control unit or a separate component of the visiting-facility recommending device. Therefore, claim 4, is rejected under 35 U.S.C. 112(b), first paragraph.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of calculating a movement correlation of a plurality of mobile bodies moving between a plurality of facilities and selecting a facility for a visiting recommendation.
Claim 1, recites a visiting-facility recommending device comprising: 
a receiving unit that receives current positions of a plurality of mobile bodies; 
a map unit that stores road map information and information of a plurality of facilities; 
a staying-facility estimating unit that estimates a staying facility at which a target mobile body which is a mobile body as an estimation target is staying; 
a movement-correlation calculating unit that calculates a movement correlation between the facilities from a past movement history of the plurality of mobile bodies between the plurality of facilities; and 
a facility recommending unit that selects a facility recommended to be visited next on the basis of the estimated staying facility and the calculated movement correlation between the facilities.
	The claim recites the limitations of calculating a movement correlation of a plurality of mobile bodies moving between a plurality of facilities; and selecting a facility for recommending a next visit based on an estimated staying facility and a calculated movement correlation between the facilities. The calculating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “from a past movement history”. That is, other than reciting “from a past movement history” nothing in the claim element precludes the calculation from practically being performed in the mind. For example, but for the “from a past movement history” language, the claim encompasses a user observing how vehicles move between facilities. The mere nominal recitation of basing the calculation on past movement history does not take the claim limitations out of the mental process grouping. Additionally, the selection of a facility for recommendation to be visited next based on the estimated staying facility and calculated movement correlation between the facilities, under the broadest reasonable interpretation, covers a process that is practically performed in the human mind. For example, a user of the mobile device may observe how mobile devices move between facilities and follow the pursuit of other vehicles. Thus each of the limitations in the claim recite a mental process.
The judicial exception is neither integrated into a practical application nor does it recite additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites the additional mental steps of receiving current positions of a plurality of mobile bodies, storing road map information and information of a plurality of facilities, and estimating a staying facility at which a target mobile body is staying, which are each considered a form of insignificant pre-solution activity. Further yet, the claim recites the additional structural elements of a receiving unit, a map unit, a staying facility estimating unit, a movement-correlation calculating unit, and a facility recommending unit, which are recited at a high level of generality and does not impose meaningful limits on practicing the claimed invention.
Independent claim 7 is rejected under the same rationale as claim 1 because the claim recites nearly identical subject matter with only minor variations.
Claims 2-6, depend from claim 1, but do not render the claimed invention patent eligible because they are directed to either additional mental steps [i.e. estimating a facility at which the target mobile body is currently staying or has stayed, estimating a facility as the destination, selecting recommendations based on traffic information, accumulating historical data and recommending a next visit based on facility type information, calculating an expected exit times from a recommended facility based on stay times, etc.] or insignificant additional elements [i.e. receiving further information of a destination, acquiring traffic information, storing facility type information, storing estimated stay times at a facility, etc.].
	Therefore, claims 1-7 are rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohki, US 20120215641 A1, hereinafter referred to as Ohki.
As to claim 1, Ohki discloses a visiting-facility recommending device comprising: 
a receiving unit that receives current positions of a plurality of mobile bodies (recommendation module may also receive and take into account current session information, which may include current state of the vehicle, the starting location of the vehicle [i.e. current position], and a current time – See at least ¶72; although a single vehicle is illustrated, a large number of vehicles [i.e. mobile bodies] may take advantage of the intelligent telematics system 100 – See at least ¶35); 
a map unit that stores road map information and information of a plurality of facilities (online services herein refers to remote functionalities provided to users over a network, including an online map/traffic information service – See at least ¶32; the map information 254 stores information about points of interest (POI) [i.e. a plurality of facilities] – See at least ¶50; Map Information 254 [i.e. map unit] – See at least Fig. 2); 
a staying-facility estimating unit that estimates a staying facility at which a target mobile body which is a mobile body as an estimation target is staying (the on-board telematics unit 110 determines the operator's destination [i.e. staying facility], for example, by detecting the location of the vehicle using the GPS module  when the engine is turned off – See at least ¶54); 
a movement-correlation calculating unit that calculates a movement correlation between the facilities from a past movement history of the plurality of mobile bodies between the plurality of facilities (previous destination information herein refers to information related to previous driving sessions, previous destination information may include previous destinations, times associated with each of the previous deriving sessions, mileage traveled, and vehicle states at or during each of the previous driving session [i.e. movement correlations between facilities from past movement history]  – See at least ¶30; processor 420 [i.e. movement-correlation calculating unit] – See at least Fig. 4); and 
a facility recommending unit that selects a facility recommended to be visited next on the basis of the estimated staying facility and the calculated movement correlation between the facilities (determines a set of destinations that a driver can select from even when the operator has not manually entered the destination [i.e. recommended facility to be visited next], the on-board telematics unit 110 determines the operator's destination by detecting the location of the vehicle 108 using the GPS module 234 when the engine is turned off [i.e. on the basis of the estimated staying facility], by tracking the operator's destinations [i.e. movement correlations] even without the user's entered information, more data may be made available for processing to obtain more accurate or reliable driving patterns – See at least ¶54, Examiner notes that driving patterns are used to make destination recommendations; recommendation module receives the common characteristics from the extracted driving patterns from the pattern correlator 452 and generates information for presentation to the operator – See at least ¶72).

	Independent claim 7 is rejected under the same rationale as claim 1 as they recite nearly identical subject matter with only minor variations.

As to claim 2, Ohki discloses wherein the staying-facility estimating unit estimates a facility at which the target mobile body is currently staying or a facility at which the target mobile body has stayed last as the staying facility on the basis of a current position of the target mobile body (current session information herein refers to information related to a current driving session, current session information may include the current location of the vehicle – See at least ¶31; the on-board telematics unit 110 determines the operator's destination by detecting the location of the vehicle 108 using the GPS module 234 when the engine is turned off [i.e. estimates a facility at which the target mobile body is staying] – See at least ¶54).

As to claim 3, Ohki discloses wherein the receiving unit further receives information of a destination of the target mobile body (content renderer generates audio and/or video information for presenting to the operator, the audio and/or video information may include recommendations for destinations or activities, the recommendations may be received from the control center – See at least ¶55), and 
the staying-facility estimating unit estimates a facility that is the destination of the target mobile body as the staying facility on the basis of the received information of the destination of the target mobile body (map information stores information about points of interest (POI), geographical features, and roads or street information, the map information is accessed by a navigation program in the on-board telematics unit to generate turn-by-turn instructions to a destination – See at least ¶50; the content renderer is part of a navigation program for generating turn-by-turn instructions – See at least ¶55, Examiner interprets ‘estimating a facility that is the destination of the target mobile body as the staying facility’ as setting a destination as a new staying facility and navigating to such).

As to claim 4, Ohki discloses a traffic information acquisition unit that acquires current or future traffic information (if the driving pattern indicates that the operator drives from city X to city Y every Saturday morning, the recommendation module [i.e. traffic information acquisition unit] may automatically check the road conditions or traffic congestion – See at least ¶74), 
wherein the facility recommending unit selects the facility recommended to be visited next in consideration of the current or future traffic information (the recommendation module 456 may automatically check the road conditions or traffic congestion along the route to city Y, and recommend an alternative route if there is a better route to city Y – See at least ¶74).

As to claim 5, Ohki discloses wherein the map unit further stores facility type information in the information of the plurality of facilities (the map information 254 [i.e. map unit] stores information about points of interest (POI), geographical features, and roads or street information – See at least ¶50; if the operator likes a certain brand of coffee shops [i.e. facility type], the control center may identify the same brand of coffee shops in the vicinity of a route from an origin and a destination – See at least ¶88 ), and 
the facility recommending unit accumulates a history of the staying facility and selects the facility recommended to be visited next, further considering type information of the history of the staying facility (control center then analyzes the previous destination information [i.e. analyzes accumulated history of staying facilities] and the information collected from the online services to extract the operator's driving patterns or operator's characteristics – See at least ¶87; the recommendation module may determine that the operator prefers a certain brand of coffee shops [i.e. facility type], and may send a recommendation including the locations for the certain brand of coffee shops – See at least ¶76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohki, US 20120215641 A1, in view of Baird, US 9140570 B1, hereinafter referred to as Ohki and Baird, respectively.
As to claim 6, Ohki discloses a map unit (Map Information 254 [i.e. map unit] – See at least Fig. 2), and
a facility recommending unit recommending the facility to be visited next, and movement time estimated from the past movement history of the plurality of mobile bodies between the plurality of facilities (the telematics automatically determines a set of destinations that a driver can select from even when the operator has not manually entered the destination [i.e. recommending facility to be visited next – See at least ¶54; previous destination information herein refers to information related to previous driving sessions, including, previous destinations, times associated with each of the previous driving sessions [i.e. movement time estimated from past movement history] – See at least ¶30; control center 124 collects previous destination information as well as information associated with the operator to predict the operator's actions or estimate operator's characteristics – See at least ¶37 ).

Ohki fails to explicitly disclose storing information of an estimated stay time at a facility in the information of the plurality of facilities, and 
calculating an expected exit time from the facility, on the basis of the estimated stay time at the selected facility and a movement time between the facilities.
However, Baird teaches storing information of an estimated stay time at a facility in the information of the plurality of facilities (a predicted dwell time [i.e. estimated stay time] can be determined using any appropriate information, such as a typical amount of time spent at a type of location, an average amount of time spent by the user at that type of location, etc. – See at least Col. 13, Lines 21-25), and 
calculating an expected exit time from the facility, on the basis of the estimated stay time at the selected facility and a movement time between the facilities (the departure and arrival times can be updated based on the inclusion of the waypoints 816, including the dwell times [i.e. estimated stay time] and additional driving time for each waypoint [i.e. movement time between the facilities] – See at least Col. 13, Lines 37-40).
Ohki discloses making recommendations to a vehicle device or a plurality of vehicle devices with respect to particular points of interest (POI) stored in a map and bases the recommendations on a variety of considerations including historical data relating to previously visited destinations, preferences of an operator, and previously recorded driving patterns. Baird teaches estimating dwelling time at a particular POI based on previously recorded information and calculating arrival and departure times based on travel time to the POIs and the dwelling time at the POIs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ohki to include the features of storing information of an estimated stay time at a facility in the information of the plurality of facilities, and calculating an expected exit time from the facility, on the basis of the estimated stay time at the selected facility and a movement time between the facilities, as taught by Baird, to accurately plan arrival and departure times for convenient travel to a destination rather than solely calculating the time it takes to travel from one destination to the next (See at least Background of Baird).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150300836 A1 relates to proposing a destination to a user of a vehicle including map data storage, travel history, calculating the average staying time at a facility, and the total travel time to and from a particular facility.
US 20110208425 A1 relates to recommending locations that may be of interest to individual users by constructing a location model to identify locations where users have spent time using a GPS to track the locations of the users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668